DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

This office action is a response to an application filed on 05/09/2022, in which claim 1 is pending and ready for examination.

Response to Amendment
Claim 1 is currently amended. Claims 2, 4-5, 7-12, and 14-15 are cancelled.

Response to Argument
Applicant’s arguments with respect to claims in Remarks filed on 05/09/2022 have been considered but are moot upon further consideration and a new ground of rejection made under 35 USC 103 based on Chuang (US Pub. 2018/0070110 A1) in view of Nam (US Pub. 2018/0316934 A1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Pub. 2018/0070110 A1) in view of Nam (US Pub. 2018/0316934 A1).

Regarding claim 1, Chuang discloses a method of decoding an image by using a block map, the method comprising: 
splitting an upper block into a plurality of blocks in a vertical direction, wherein the plurality of blocks include a left block, a current block and a right block (Chuang; Fig. 7A, B, Para. [0092, 96, 99]. A block, e.g. block 90 or bottom-left subblock of block 90, is split into different blocks in a vertical direction, wherein the different blocks include a left block, e.g. top-left subblock of block 90, a current block, e.g. left subblock of top-right subblock of block 90, and a right block, e.g. center subblock of top-right subblock of block 90, or the different blocks include a left block, e.g. left subblock of bottom-left subblock of block 90, a current block, e.g. center subblock of bottom-left subblock of block 90, and a right block, e.g. right subblock of bottom-left subblock of block 90.); 
determining that the current block is not split into two lower blocks in the vertical direction (Chuang; Fig. 8, Para. [0100]. A binary codeword is used to determine that a current block is not split into two lower blocks in a vertical direction.); 
obtaining split information indicating whether the current block is split into two lower blocks or three lower blocks in a horizontal direction (Chuang; Fig. 7A, B, 8, Para. [0092, 100], [0095, 96]. A binary codeword is used to determine that a current block is not split into two lower blocks in a vertical direction.); 
when the split information indicates that the current block is split into the two lower blocks in the horizontal direction, splitting the current block into a first lower block and a second lower block in the horizontal direction Chuang; Fig. 7A, B, 8, Para. [0092, 100], [0095, 96]. For a binary codeword indicating that a current block is split into two lower blocks in a horizontal direction, the current block is split into a first lower block and a second lower block in a horizontal direction in a PT-based partitioning scheme.).
But it does not specifically disclose  when the first lower block is decoded, updating the block map with a value indicating that the first lower block is available as a neighboring lower block; and decoding the second lower block using the block map.
However, Nam teaches when the first lower block is decoded, updating the block map with a value indicating that the first lower block is available as a neighboring lower block (Nam; Para. [0261, 264]. For a first lower block/subblock being decoded, a block map is updated with a value indicating the first lower block/subblock is decoded/available as a neighbor block.); and 
decoding the second lower block using the block map (Nam; Para. [0141-143], [0261, 264]. A second lower block/subblock is predicted/decoded in accordance with a first lower block/subblock and a block map.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An (US Pub. 20180288446 A1) teaches a video coding system that uses a partition map for a decoding process.
Moon (US Pub. 20200413058 A1) teaches a video coding system that perform intra prediction using different partial blocks.
Hsiang (US Pub. 20200413102 A1) teaches a video coding system that signaling coding unit partitioning of video data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485